Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18       PageID.11443    Page 1 of 60



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  USAMA J. HAMAMA, et al.,
  Petitioners and Plaintiffs,               Case No. 17-cv-11910

  v.                                        Hon. Mark A. Goldsmith
                                            Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
  Respondents and Defendants.               Class Action

          PETITIONERS/PLAINTIFFS’ RENEWED MOTION FOR A
             PRELIMINARY INJUNCTION UNDER ZADVYDAS

  Local Rule 7.1(a)(1) requires Petitioners/Plaintiffs (hereinafter Petitioners) to
  ascertain whether this motion is opposed. Petitioners’ counsel Margo Schlanger
  communicated with William Silvis, counsel for Respondents/Defendants
  (hereinafter Respondents), via email on August 28, 2018, explaining the nature of
  the relief sought and seeking concurrence. Mr. Silvis reported that Respondents do
  not concur.

                                ***********************

        On January 2, 2018, this Court deferred ruling on Petitioners’ Zadvydas

  claim, concluding that “a more developed record is necessary” to answer the “open

  question whether Iraq has agreed to accept classwide repatriation.” Opinion, ECF

  191, PgID5334-35. Discovery has established that Petitioners’ removal is not

  significantly likely in the reasonably foreseeable future, and that their detention—

  which now for most extends well over a year—is unreasonable. See Zadvydas v.

  Davis, 533 U.S. 678 (2001); Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003); Rosales-

  Garcia v. Holland, 322 F.3d 386, 415 (6th Cir. 2003). Release is required as a
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11444    Page 2 of 60



  matter of statutory construction and constitutional law.

        Because Zadvydas requires immigration detention statutes to be construed, if

  plausible, to avoid the grave constitutional concerns presented when civil detention

  becomes divorced from its ostensible regulatory purpose, both 8 U.S.C. §1231 and

  §1226(a)—the two statutes under which virtually all detained class members are

  held—must be interpreted as requiring release where removal is not significantly

  likely in the reasonably foreseeable future. Those same constitutional concerns

  support a constitutional ruling that unless Respondents can establish a significant

  likelihood of removal in the reasonably foreseeable future, a timeframe which is

  now very short, or some other sufficiently strong special justification for detention,

  Petitioners must be released.

        WHEREFORE, for the reasons set forth in the accompanying brief and

  pursuant to Fed. R. Civ. P. 65, Petitioners respectfully request this Court to enter

  preliminary relief as follows:

     1. FIND, for members of the Zadvydas subclass who have been detained longer
        than six months, that:

           a. The duration of Petitioners’ detention is no longer presumptively
              reasonable for the purpose of effectuating their removal.

           b. Given the length of Petitioners’ detention to date, what counts as the
              “reasonably foreseeable future” under Zadvydas v. Davis, 533 U.S.
              678, 688 (2001), and Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003), is
              now very short.

           c. Petitioners have provided good reason to believe that removal is not
              significantly likely in the reasonably foreseeable future, and therefore
                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18      PageID.11445    Page 3 of 60



              Petitioners must be released unless the government “responds with
              evidence sufficient to rebut that showing.” Zadvydas, 533 U.S. at 701.

           d. In order to establish a significant likelihood of removal in the
              reasonably foreseeable future that would allow a class member’s
              detention to be even further prolonged, Respondents must present
              actual evidence that Iraq has agreed to repatriation of that specific
              class member, not just generic facts about diplomatic negotiations.
              Rosales-Garcia v. Holland, 322 F.3d 386, 415 (6th Cir. 2003).

           e. Respondents cannot detain Petitioners unless Respondents establish
              that either the class member’s removal is significantly likely because
              Iraq has issued travel documents or there is another “sufficiently
              strong special justification” for detention, other than Respondents’
              desire to effectuate removal. Zadvydas, 533 U.S. at 690.

     2. ORDER that members of the Zadvydas subclass who have been detained
        longer than six months be released under orders of supervision within 14
        days unless Respondents by that date provide to the Court individualized
        evidence that:

           a. ICE has valid travel documents for the detainee; or

           b. There is another strong special justification for the individual’s
              detention other than effectuating removal.

  Respectfully submitted,

  Michael J. Steinberg (P43085)            Judy Rabinovitz (NY Bar JR-1214)
  Bonsitu A. Kitaba (P78822)               Lee Gelernt (NY Bar LG-8511)
  Miriam J. Aukerman (P63165)              ACLU FOUNDATION
  ACLU FUND OF MICHIGAN                     IMMIGRANTS’ RIGHTS PROJECT
  2966 Woodward Avenue                     125 Broad Street, 18th Floor
  Detroit, Michigan 48201                  New York, NY 10004
  (313) 578-6814                           (212) 549-2618
  msteinberg@aclumich.org                  jrabinovitz@aclu.org




                                          3
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18      PageID.11446   Page 4 of 60



  /s/Kimberly L. Scott                     Margo Schlanger (P82345)
  Kimberly L. Scott (P69706)               Cooperating Attorney, ACLU Fund
  Wendolyn W. Richards (P67776)            of Michigan
  Cooperating Attorneys, ACLU Fund         625 South State Street
   of Michigan                             Ann Arbor, Michigan 48109
  MILLER, CANFIELD, PADDOCK                734-615-2618
   & STONE, PLC                            margo.schlanger@gmail.com
  101 N. Main St., 7th Floor
  Ann Arbor, MI 48104                      Susan E. Reed (P66950)
  (734) 668-7696                           MICHIGAN IMMIGRANT RIGHTS
  scott@millercanfield.com                  CENTER
                                           3030 S. 9th St. Suite 1B
  Nora Youkhana (P80067)                   Kalamazoo, MI 49009
  Nadine Yousif (P80421)                   (269) 492-7196, Ext. 535
  Cooperating Attorneys, ACLU Fund         Susanree@michiganimmigrant.org
   of Michigan
  CODE LEGAL AID INC.                      Lara Finkbeiner (NY Bar 5197165)
   27321 Hampden St.                       Mark Doss (NY Bar 5277462)
  Madison Heights, MI 48071                INTERNATIONAL REFUGEE
  (248) 894-6197                            ASSISTANCE PROJECT
  norayoukhana@gmail.com                   Urban Justice Center
                                           40 Rector St., 9th Floor
  María Martínez Sánchez (NM               New York, NY 10006
  Bar126375)                               (646) 602-5600
  ACLU OF NEW MEXICO                       lfinkbeiner@refugeerights.org
  1410 Coal Ave. SW
  Albuquerque, NM 87102
  msanchez@aclu-nm.org
                      Attorneys for All Petitioners and Plaintiffs
  William W. Swor (P21215)
  WILLIAM W. SWOR
  & ASSOCIATES
  1120 Ford Building
  615 Griswold Street
  Detroit, MI 48226
  wwswor@sworlaw.com
  Attorney for Petitioner/Plaintiff Usama Hamama
  Dated: August 29, 2018

                                          4
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18   PageID.11447   Page 5 of 60




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  USAMA J. HAMAMA, et al.,
  Petitioners and Plaintiffs,            Case No. 17-cv-11910

  v.                                     Hon. Mark A. Goldsmith
                                         Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
  Respondents and Defendants.            Class Action


        PETITIONERS/PLAINTIFFS’ BRIEF IN SUPPORT OF RENEWED
       MOTION FOR A PRELIMINARY INJUNCTION UNDER ZADVYDAS
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11448   Page 6 of 60




                              QUESTION PRESENTED

  Should members of the Zadvydas subclass be released because the presumptively

  reasonably period for their removal has passed, and their removal is not

  significantly likely in the reasonably foreseeable future?

  Petitioners’ Answer: Yes.




                                            ii
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18       PageID.11449   Page 7 of 60




         CONTROLLING OR MOST APPROPRIATE AUTHORITIES

  Zadvydas v. Davis, 533 U.S. 678 (2001)

  Demore v. Kim, 538 U.S. 510 (2003)

  Jennings v. Rodriguez, 138 S. Ct. 830 (2018)

  Rosales-Garcia v. Holland, 322 F.3d 386 (6th Cir. 2003)

  Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003)




                                           iii
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18                                  PageID.11450             Page 8 of 60




                                     TABLE OF CONTENTS


  I.     INTRODUCTION .......................................................................................... 1
  II.    FACTS ............................................................................................................ 1
         A.       It Is Entirely Unclear Whether Iraq Will Ever Change Its
                  Longstanding Opposition to Forced Repatriations, and Even If
                  it Does, It Will Take Many Months or Years to Accomplish
                  Any Involuntary Repatriations ............................................................. 1
         B.       Petitioners Are Suffering Severe Harm in Detention........................... 7
         C.       Release Does Not Prevent ICE From Seeking Travel
                  Documents, Nor From Proceeding With Removal If Travel
                  Documents Issue.................................................................................11
  III.   LEGAL STANDARD ..................................................................................13
  IV.    LAW AND ARGUMENT ............................................................................13
         A.       Petitioners Have a High Likelihood of Success .................................13
                  1.        The Constitutional Framework for Petitioners’ Zadvydas
                            Claim ........................................................................................14
                  2.        The Constitutional Standard: Immigration Detention Is
                            Punitive, and Hence Unlawful, if Removal Is Not
                            Significantly Likely In the Reasonably Foreseeable
                            Future .......................................................................................17
                  3.        The Statutory Standard: §1231 and §1226(a) Detainees
                            Must Be Released Unless Removal Is Significantly
                            Likely In the Reasonably Foreseeable Future..........................21
                  4.        Petitioners’ Detention Has Become Unreasonably
                            Prolonged .................................................................................26
                  5.        Petitioners Have Established Good Reason to Believe,
                            and Respondents Cannot Rebut, That Removal Is Not
                            Significantly Likely in the Reasonably Foreseeable
                            Future .......................................................................................29




                                                             iv
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18                          PageID.11451          Page 9 of 60




                         a.       Because Iraq Has a Long-Standing Policy of
                                  Refusing Involuntary Repatriations, There is Good
                                  Reason to Believe Removal is Not Significantly
                                  Likely in the Reasonably Foreseeable Future ...............29
                         b.       Respondents Cannot Rebut Petitioners’ Showing
                                  By Suggesting Negotiations with Iraq Could
                                  Potentially Lead to Repatriation ....................................30
                         c.       The Length of Removal Proceedings, When
                                  Coupled With the Uncertainty of Removal,
                                  Requires Release............................................................36
                6.       Respondents’ Past Misrepresentations to the Court
                         Further Undermine the Reasonableness of Detention .............40
        B.      The Irreparable Harm, Balance of the Equities, and Public
                Interest Factors Favor Petitioners.......................................................41
        C.      The Relief Requested .........................................................................43
  V.    CONCLUSION.............................................................................................45




                                                       v
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18                                     PageID.11452            Page 10 of 60




                                          TABLE OF AUTHORITIES

                                                                                                                     Page(s)

   Cases
   Abdel-Muhti v. Ashcroft, 314 F. Supp. 2d 418 (M.D. Pa. 2004) ............................. 35

   Abdulle v. Gonzales, 422 F. Supp. 2d 774 (W.D. Tex. 2006) .....................28, 39, 40

   Addington v. Texas, 441 U.S. 418 (1979) ................................................................ 15

   Casas-Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942 (9th Cir.
     2008) ................................................................................................................... 21

   Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d 469 (3d Cir.
     2015) ................................................................................................................... 42

   Clark v. Martinez, 543 U.S. 371 (2005) .................................................................. 18

   In re DeLorean Motor Co., 755 F.2d 1223 (6th Cir. 1985)..................................... 13

   Demore v. Kim, 538 U.S. 510 (2003) ....................................................20, 21, 27, 38

   Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011) ...................................... 19

   Elashi v. Sabol, 714 F. Supp. 2d 502 (M.D. Penn. 2010)........................................ 35

   Foucha v. Louisiana, 504 U.S. 71 (1992)..............................................14, 15, 16, 17

   Hajbeh v. Loiselle, 490 F. Supp. 2d 689 (E.D. Va. 2007) .................................28, 35

   Hall v. Eichenlaub, 559 F. Supp. 2d 777 (E.D. Mich. 2008) .................................. 25

   Howell v. Hodge, 710 F.3d 381 (6th Cir. 2013) ...................................................... 15

   Jackson v. Indiana, 406 U.S. 715 (1972)................................................................. 17

   Jama v. Immigration & Customs Enf’t, No. Civ. 01-1172(JRT/AJ),
     2005 WL 1432280 (D. Minn. Apr. 7, 2005).................................................28, 35

   Jennings v. Rodriguez, 138 S. Ct. 830 (2018) ..................................................passim

   Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963) ............................................. 16
                                                                vi
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18                                     PageID.11453            Page 11 of 60




   Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) .............................................15, 16

   Koussan v. Department of Homeland Security, No. 15-12827, 2015
     WL 6108303 (E.D. Mich. Oct. 16, 2015) ........................................................... 40

   Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003) .....................................................passim

   Ma v. Ashcroft, 257 F.3d 1095 (9th Cir. 2001)..................................................33, 34

   Nielsen v. Preap, 138 S. Ct. 1279 (Mar. 19, 2018) ................................................. 26

   Oyedeji v. Ashcroft, 332 F. Supp. 2d 747 (M.D. Pa. 2004) ..................................... 40

   Parlak v. Baker, 374 F. Supp. 2d 551 (E.D. Mich. 2005), vacated as
     moot, appeal dismissed sub nom., Parlak v. U.S. Immigration &
     Customs Enf’t, No. 05-2003, 2006 WL 3634385 (6th Cir. Apr. 27,
     2006) ................................................................................................................... 24

   Reno v. Flores, 507 U.S. 292 (1993) ...........................................................27, 37, 42

   Rosales-Garcia v. Holland, 322 F.3d 386 (6th Cir. 2003) ....................15, 32, 33, 44

   Santobello v. New York, 404 U.S. 257 (1971) ......................................................... 14

   Schall v. Martin, 467 U.S. 253 (1984) .........................................................16, 17, 42

   Seling v. Young, 531 U.S. 250 (2001) ...................................................................... 16

   Seretse-Khama v. Ashcroft, 215 F. Supp. 2d 37 (D.D.C. 2002) ........................28, 35

   Thai v. Ashcroft, 366 F.3d 790 (9th Cir. 2004)........................................................ 34

   United States v. Salerno, 481 U.S. 739 (1987) ......................................14, 16, 17, 42

   Uritsky v. Ridge, 286 F. Supp. 2d 842 (E.D. Mich. 2003).................................26, 36

   Winter v. Nat’l Res. Def. Council, 555 U.S. 7 (2008) ............................................. 13

   Yang v. Chertoff, No. 05-73098, 2005 WL 2177097 (E.D. Mich. Sept.
     8, 2005) ............................................................................................................... 24

   Younes v. Lynch, No. 16-13556, 2016 WL 6679830 (E.D. Mich. Nov.
     14, 2016) .......................................................................................................34, 35

                                                               vii
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18                                  PageID.11454           Page 12 of 60




   Youngberg v. Romeo, 457 U.S. 307 (1982) ............................................................. 42

   Zadvydas v. Davis, 533 U.S. 678 (2001) ..........................................................passim

   Statutes
   8 U.S.C §1225 ........................................................................................13, 22, 25, 26

   8 U.S.C. §1226 ..................................................................................................passim

   8 U.S.C. §1231 .................................................................................13, 18, 21, 22, 23

   Other Authorities
   8 C.F.R. §241.13 .................................................................................................. 4, 22

   8 C.F.R. §241.14 ...................................................................................................... 12




                                                             viii
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11455    Page 13 of 60



   I.    INTRODUCTION
         As this Court held more than seven months ago, “[o]ur legal tradition rejects

   warehousing human beings.” Op., ECF 191, PgID5319. “[N]o person should be

   restrained in his or her liberty beyond what is reasonably necessary to achieve a

   legitimate governmental objective.” Id. Today, some 120 class members remain

   detained, of whom 110 are members of the Zadvydas subclass. Ex. 2, Schlanger

   Decl. ¶10. By the time this motion is argued and decided, most will have been

   incarcerated almost a year and a half. It is highly uncertain that they can ever be

   removed, even assuming they lose their immigration cases, a process which could

   take years. Iraq has a longstanding policy against involuntary repatriations. Procur-

   ing travel documents for Iraqi nationals who do not wish to return is at best an ard-

   uous, unreliable process, contingent on intense diplomatic pressure. Petitioners’

   liberty interests far outweigh any conceivable governmental interest in incarcerat-

   ing them for many more months or years so that—if they are ultimately found to be

   removable and if Iraq ultimately agrees to repatriation—they can then be removed.

   II.   FACTS
         A.     It Is Entirely Unclear Whether Iraq Will Ever Change Its
                Longstanding Opposition to Forced Repatriations, and Even if It
                Does, It Will Take Many Months or Years to Accomplish Any
                Involuntary Repatriations.
         Iraq has long refused involuntary repatriations, reflecting humanitarian

   principles, the practical reality that forcible repatriations are extremely challenging


                                             1
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18           PageID.11456     Page 14 of 60



   (particularly now that Iraq must also reintegrate nearly two million internally

   displaced persons), and political concern that forced returns from one country

   would set a precedent for other countries as well. Ex. 8, Smith Dec. ¶¶14-47. See

   also Ex. 1, Chronology (“Chron.”) ¶¶1-7. Because Iraq refused Petitioners’

   repatriation, they spent years living in the community while ICE unsuccessfully

   tried to obtain travel documents. Now, however, ICE insists on incarcerating them

   while it continues to seek travel documents because, ICE says, Iraq has agreed to

   accept all Iraqi nationals with final removal orders, and only this Court’s injunction

   prevents removal.1 Discovery has shown this is untrue. The attached chronology

   (Ex. 1), drawn from dozens of documents, details ICE’s repeated but failed efforts

   to force Iraq to change its policy on forced repatriations. Briefly, the facts are:

         After President Trump, on January 27, 2017, issued Executive Order 13769,

   82 Fed. Reg. 8977, barring admission of Iraqi nationals, Iraq agreed to increased

   information-sharing and to accept a charter flight of eight deportees (which

   departed in April 2017). Ex. 1, Chron. ¶¶8-18. In return, Iraq was deleted from the

   list of banned countries in Executive Order 13780, 82 Fed. Reg. 13209, on March

   6, 2017. Ex. 1, Chron. ¶9. ICE, hopeful that Iraq’s position had changed, id. ¶¶10-

   19, submitted travel document requests in May and June for 280 potential

   deportees, and scheduled a flight for June 28, 2017. Id. ¶20. But Iraq did not issue
         1
           See ECF 184-2, PgID5072, Bernacke Decl. ¶8; ECF 158-2, PgID4130,
   Schultz Decl. ¶6; Ex. 17, North Decl. ¶53; Ex. 18, Pitman Decl. ¶31.
                                              2
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11457     Page 15 of 60



   travel documents for those potential deportees, and, on June 7, 2017, specifically

   denied repatriation to some two dozen of them. Id. ¶¶20.h, 44, 45. Nevertheless,

   ICE proceeded to round up hundreds of Iraqi nationals in June. Id. ¶20.j.

         On June 20, 2017, ICE learned that Iraq had refused to accept the charter

   flight. Id. ¶20.q. This Court’s temporary restraining order was issued two days

   later, but at first covered only detainees who had been arrested/detained by ICE’s

   Detroit field office—leaving ICE many possible deportees elsewhere. Id. ¶20.s.

   Despite high-level diplomatic pressure, Iraq stood firm, refusing the June flight and

   declining to agree to a rescheduled July flight ICE planned on the optimistic

   assumption that this Court’s restraining order would not last long. Id. ¶¶20.q-20.v.

   By July, ICE had become so frustrated by its inability to convince Iraq to accept

   the Hamama class members that the ICE office responsible for obtaining detainee

   travel documents began pushing for visa sanctions. Id. ¶¶23-24. All the while,

   Respondents represented to this Court that Iraq would accept class-wide repat-

   riation. Compare id. ¶¶20.q-20.s, 21-22, 23.b, 24 with ECF 81-4, PgID2006,

   7/20/20172 Schultz Decl. ¶5 (“[D]ue to renewed discussions between the United

   States and Iraq in recent months, Iraq has agreed, using charter flights, to the

   timely return of its nationals that are subject to final orders of removal.”); ECF 86,

   7/21/2017 Hr’g Tr. at 31.
         2
           On July 20, the same day Schultz executed his declaration, Schultz re-
   ceived an email attaching a sanction package for Iraq. Ex. 1-35; see also Ex. 1-36.
                                             3
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11458    Page 16 of 60



         In September and October 2017, most of the detainees hit the 90-day thresh-

   old for post order custody reviews (POCRs). ECF 138, PgID3344-45, 3365-66,

   3371-72; ECF 191, PgID5344-45. Under the regulations, continued detention

   requires a significant likelihood of removal in the reasonably foreseeable future. 8

   C.F.R. §241.13. By the time of these reviews, ICE’s internal assessment was that:

   “Despite expending significant resources and exhausting other available means to

   obtain cooperation, ICE has been unsuccessful in securing cooperation from the

   Government of Iraq in the acceptance of its nationals subject to final orders of re-

   moval.” Ex. 1-24, ICE-0297770. Yet, ICE issued boilerplate POCR denials, which

   stated simply: “You have a final order of removal from the United States and ICE

   is actively pursuing your removal.” ECF 138, PgID3344-45, 3365-66, 3371-72;

   ECF 191, PgID5344-45. Indeed, ICE issued boilerplate POCR denials even to

   individuals whom Iraq had specifically refused to repatriate. Compare ECF 138-6,

   PgID3447-48, Hamama Decl. ¶31 (received boilerplate POCR denial), with Ex. 1-

   18, 6/7/2017 Iraqi Letter Denying Travel Documents (listing Sam Hamama among

   24 Iraqis for whom travel documents were denied); see also Ex. 2, Schlanger Decl.

   ¶19 (none of the 24 individuals listed as non-repatriatable in the 6/7/2017 Iraqi

   letter were released under the POCR process).

         Diplomatic pressure on Iraq continued through the winter and into spring.

   Ex. 1, Chron. ¶¶25-35. Nevertheless, in March 2018, Iraq’s Ministry of Foreign

                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11459     Page 17 of 60



   Affairs distributed a “circular,” attaching a letter from the Ministry of Migration

   and Displacement reaffirming that Iraq “refuse[s] the principle of forced return of

   Iraqis abroad or any other nationals, because it conflicts with humanitarian laws

   and principles.” Ex. 1, ¶¶36-37; Ex. 1-46; Ex. 7, Lopez Decl. p. 5; Ex. 8, Smith

   Decl. ¶¶21-26. The Foreign Ministry circular instructed “all our political and cons-

   ular missions abroad” to “[k]indly take notice and the necessary action to

   coordinate with those countries to reduce this serious phenomenon that affects

   Iraqis abroad.” Ex. 1-46; Ex. 7, Lopez Decl. p. 5.

         In May 2018, ICE transferred about 40 Iraqis to Georgia for consular

   interviews. Ex. 1, Chron. ¶38; ECF 311-3, PgID7478-80, Maddox Decl. ¶¶6-10.

   Iraqi consular officials presented each detainee an Iraqi form asking to affirm his

   “desire to return voluntarily to Iraq” (ECF 311-3, PgID7489-90, Ex. B; ECF 307-2,

   PgID7325-27, Gilbert Decl. ¶¶5-18), a form ICE had repeatedly requested Iraq not

   to use. Ex. 1, Chron. ¶¶30-31, 33. ICE and consular officials exerted considerable

   pressure on the detainees to sign the form, threatening them with prosecution or

   indefinite detention if they refused; that pressure underscores that an expressed

   desire to return is central to Iraq’s repatriation process. Id. ¶¶39-40; ECF 307. Iraq

   then issued travel documents for those who signed, but not for those who refused.

   Ex. 1, Chron. ¶41. On July 13, 2018, after intense diplomatic pressure, Iraq issued

   travel documents for the six involuntary deportees, but made no commitment to

                                             5
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11460     Page 18 of 60



   further involuntary repatriations. Id. ¶¶42-43. To date, the six involuntary

   deportees—including three without an extant stay of removal—have not been

   removed. Id. ¶44. Iraq has continued, during subsequent consular interviews, to

   confirm that each detainee is volunteering for repatriation. Id. ¶47; Ex. 1-51.

         Whether Iraq will agree to future involuntary repatriations is entirely un-

   clear. Ex. 1, Chron. ¶¶44-52. Avoiding forced repatriations is very important to

   many power centers in Iraq. Id. ¶¶48-49. For example, in May 2017, when the

   United Kingdom pushed for forced returns, the Iraqi Parliament passed a resolution

   telling the Ministry of Foreign Affairs not to accept them. Ex. 8, Smith Decl. ¶31.

   The Ministry of Migration and Displacement’s website states that Iraq’s policy is

   “refusal of forcible returns.” Id. ¶30. The Ministry reasserted this in a July 29,

   2018 letter to the Ministry of Foreign Affairs:

         We received information showing that some of the countries in which
         Iraqis are located intend to return them forcibly, particularly the
         United States and the European Union. This is against the policy of
         the state and international laws and norms. Please emphasize to all our
         embassies and consulates in the countries of the world where Iraqis
         are, to ensure that they are not deported and forced to return.

   Ex. 1, Chron. ¶49. The Minister also instructed the Ministry of the Interior (which

   has jurisdiction over entry procedures at airports/borders) and the Ministry of Tran-

   sport (which has jurisdiction over airlines) to “take the necessary actions to ensure

   forcibly returned nationals are not taken in.” Id. Iraqi diplomats have continued in

   July and August to say Iraq opposes forced repatriations. Ex. 1, Chron. ¶¶47-49.
                                             6
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11461    Page 19 of 60



         What is clear is that Iraqi repatriations—even voluntary ones—are extremely

   time consuming. ECF184-2, PgID5072, Bernacke Decl. ¶9; ECF 184, PgID5063;

   ECF 81-4, PgID2006, 2008, Schultz Decl. ¶¶5, 8; Ex. 5, Bernacke Dep. at 59-61.

   Some detainees, increasingly desperate about their ongoing detention, have agreed

   to removal, and this Court established a process for lifting the stay in such cases.

   ECF 110, PgID2815-16. Yet even for those volunteering to return, ICE has

   struggled to get documents. Of the 37 class members for whom the stay has lifted,

   ICE has yet to obtain travel documents for between 6 and 8. Only 17 have actually

   been removed, some more than 5 months after the stay was lifted. The others have

   sat in detention for as much as 8 months after the stay was lifted. Ex. 2, Schlanger

   Decl. ¶¶49-50. Even where Iraq has provided documents to willing returnees, ICE

   has struggled to complete removals. See Ex. 9, Gonzalez Decl. ¶5 (ICE unable to

   remove prompt removal detainee due to problem with flight clearances); Ex. 2,

   Schlanger Decl. ¶¶50-51. Thus, even for willing repatriates, it can take many

   months to obtain the travel documents, and many more months to actually

   accomplish removal if documents are in fact issued.

         B.    Petitioners Are Suffering Severe Harm in Detention
         Nearly all of the 110 Zadvydas subclass members will have been detained

   for over six months by October 1, 2018, the earliest this motion will be fully

   briefed. Ex. 2, Schlanger Decl. ¶10. Depending on the procedural posture of their


                                            7
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11462    Page 20 of 60



   immigration cases, they face many months or years of detention until their cases

   are resolved. Id. at ¶13; Ex. 12, Piecuch Decl. ¶15; Ex. 15, Kaplovitz Decl. ¶13;

   Ex. 14, Gandhi Decl. ¶13. The detainees include individuals who did not receive

   bond hearings under this Court’s January 2nd Order, ECF 191, who could not

   afford bond, or who were denied bond. Ex. 12, Piecuch Decl. ¶10; Ex. 14, Gandhi

   Decl. ¶10; Ex. 15, Kaplovitz Decl. ¶¶5, 8; Ex. 16, VanderWoude Decl. ¶12; Ex. 13,

   Moore Decl. ¶8. Some of the detainees have already won in immigration court, but

   remain incarcerated while ICE appeals those grants of immigration relief. Ex. 10,

   Bajoka Decl. ¶¶12-16. In addition, if the Sixth Circuit were to reverse this Court’s

   decision to grant bond hearings, absent the relief requested here, ICE could re-

   detain almost all of the class members who obtained release under the January 2nd

   Order and whose cases are open. Ex. 2, Schlanger Decl. ¶9.

         As detailed in the prior amicus brief of Detention Watch Network, ECF 177,

   Pg. ID# 4980-5003, the declaration of Michelle Brané, ECF 138-19, and the above

   cited attorney declarations, detention has devastating effects on both detainees and

   their families, damaging their physical and mental health, undermining their

   immigration cases, and depleting their financial and emotional resources. Space

   permits only three representative cases to be summarized here.3

         Hassan Al-Atawna came to the U.S. in 2013 at the age of 16, fleeing
         3
         See also Ex. 10, Bajoka Decl. ¶17; Ex. 15, Kaplovitz Decl. ¶12; Ex. 16,
   Vanderwoude Decl. ¶¶10-11.
                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11463     Page 21 of 60



   violence in Iraq. Because his father worked as an interpreter for the U.S. military,

   ISIS targeted the family: his sister was raped and he himself was close to being set

   on fire. Mr. Al-Atawna, who was overwhelmed and deeply depressed, got into

   trouble and was convicted of attempted assault. He received a suspended jail sent-

   ence, but was taken into ICE custody in January 2017. He received an immigration

   bond hearing in early 2018 pursuant to this Court’s January 2, 2018 Order. The

   immigration judge found that he was neither a danger nor a flight risk, and granted

   him bond of $7,500, which he cannot afford. Mr. Al-Atawna has been detained 20

   months, and has not seen his infant—now toddler—son, during that time. Mr. Al-

   Atawna is not receiving proper medical health services in detention and has

   experienced suicidal ideations. Iraq officials informed ICE in May 2018 that they

   believe Mr. Atawna is Palestinian, and that Iraq will not accept him. He faces an

   additional year of detention until his immigration case is resolved, and cannot be

   removed to Iraq if he loses. Ex. 14, Gandhi Decl. ¶¶2-11; ECF 311-3, PgID7480-

   81, Maddox Decl. ¶11.d.ii, ECF 311-3.

         Maytham Al Bidairi, who came to the U.S. with his family as a refugee in

   2009, has been in ICE detention since May 2016. For over two years he has not

   seen his wife and three daughters, aged 12, 13 and 14, because they cannot afford

   to travel from Louisville, Kentucky, to Jena, Louisiana, where he is detained. His

   wife is too frail to work. After his arrest, the family was evicted because they could

                                             9
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11464     Page 22 of 60



   not afford rent. His wife and children lived for nearly a year in a mosque, surviving

   on the generosity of congregants until more suitable housing could be found. Mr.

   Al Bidairi himself has been hospitalized several times since being detained. He

   was denied bond at the immigration court bond hearing he received under this

   Court’s order. Yet in 2016 the U.S. District Court for the Western District of

   Kentucky, where Mr. Al-Bidairi had pled guilty to making false statements for

   public benefits (based in part on the understanding that he could not be deported),

   had granted him pretrial release and subsequently sentenced him to probation,

   finding incarceration unwarranted. Mr. Al Bidairi faces at least another year of

   detention until his immigration case is resolved. Ex. 13, Moore Decl. ¶¶4-6, 11-16.

         Firas Nissan, whose six-year-old son, nine-year-old daughter, elderly

   parents, and five siblings are all U.S. citizens, came to the U.S. seventeen years

   ago after being threatened and detained in Iraq. He missed an asylum hearing in

   2004 due to illness and was ordered removed, but lived in the community and

   complied with an order of supervision for 13 years. ICE arrested him in June 2017.

   He has been detained fifteen months. He potentially faces another two years of

   detention until his immigration case concludes. Because of his specific immi-

   gration status, he did not receive a bond hearing under this Court’s January 2nd

   Order. He is locked in solitary confinement 21 hours a day, is not receiving needed

   medical care, can rarely see his family, and has not been able to provide for them,

                                            10
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11465     Page 23 of 60



   though he was previously the family’s breadwinner. Ex. 12, Piecuch Decl. ¶¶3-14.

         C.     Release Does Not Prevent ICE From Seeking Travel Documents,
                Nor From Proceeding With Removal If Travel Documents Issue.
         ICE has pursued travel documents for non-detained Iraqi nationals in the

   past—including many class members in this case—and could do so here if

   Petitioners are released. ICE submitted over 200 requests to Iraq in May for non-

   detained Iraqis, before the June 11 raids. Ex. 1, Chron. ¶20.e. ICE Unit Chief

   Michael Bernacke testified that when noncitizens are released on orders of super-

   vision, it is “typical” for ICE to continue seeking travel documents: “at times [indi-

   viduals] are released as a result of our inability to obtain a travel document and we

   may receive one at a later date, and then we will rearrest that alien as they were

   generally arrested once before.” Ex. 5, Bernacke Dep. at 49-50. See also Ex. 11,

   4th Abrutyn Decl. ¶¶5-10; Ex. 10, Bajoka Decl. ¶19.

         Respondents have previously asserted that Petitioners’ detention should

   continue, even though Iraq has not issued travel documents, because (1) if the stay

   of removal is lifted, removals can be accomplished through charter flights without

   the need for travel documents; and (2) ICE cannot request travel documents for

   individuals who are not currently repatriatable for fear of damaging the repatriation

   “agreement” with Iraq. ECF 184-2, PgID5071-73, Bernacke Decl. ¶¶6-7, 10, 12.

   Those assertions are false. Iraq will not accept repatriated individuals who lack

   travel documents, whether by charter or by commercial flights. Ex. 1, Chron. ¶¶14,

                                            11
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11466    Page 24 of 60



   16-17, 20, 32. Moreover, ICE has repeatedly asked Iraq for travel documents for

   individuals who, at the time of the request, are not repatriatable. Id. ¶¶20; Ex. 2,

   Schlanger Decl. ¶¶16-17.

         If class members are released, ICE will still be able to remove them, if and

   when ICE obtains both travel documents and final orders. Should ICE be con-

   cerned about flight risk, it can use any one of a broad spectrum of alternatives to

   detention (ATDs)—ranging from release to a responsible family member, to

   periodic reporting, to electronic monitoring—that ICE has employed for over 20

   years.4 ECF 138-19, PgID3539, Brané Decl. ¶11. ATDs are much less expensive

   than detention (ATDs cost 17¢ to $44 per day while detention costs $133-$319, id.

   PgID3540, ¶13) and are “extremely effective at ensuring compliance.” Id.

   PgID3540-41, ¶14 (95-99% compliance); Ex. 11, 4th Abrutyn Decl. ¶¶5-11

   (explaining supervision while ICE obtains travel documents); Ex. 17, North Decl.
         4
            Purported public safety concerns cannot be used to prolong detention
   where removal is not reasonably foreseeable. Zadvydas, 533 U.S. at 690–91 (limits
   on preventive detention). Detainees who present a significant threat to national
   security or risk of terrorism, and for whom no conditions of release can reasonably
   be expected to avoid that threat or risk, can be further detained. 8 C.F.R.
   §241.14(d)(1). Unit Chief Bernacke testified that he did not recall any of the
   Hamama class members whose POCR decisions he reviewed as presenting such a
   “unique danger.” Ex. 5, Bernacke Dep. at 83–85, 136. In any event, not only have
   the vast majority of class members been released on orders of supervision in the
   past, despite any criminal history, but as criminologist Kiminori Nakamura
   explains, for those who committed offenses years ago, the “risk of reoffending and
   engaging in criminal activity is extremely low.” Ex. 19, Nakamura Decl. at 1-2; see
   id. at pp. 13-14 (based on age of convictions, for many Petitioners “the risk they
   pose is no greater than the risk posed by a member of the general public”).
                                           12
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11467    Page 25 of 60



   ¶41 (ATD used for class member in September 2016).

   III.   LEGAL STANDARD
          Preliminary injunctions are governed by the familiar four-factor test that

   examines: (1) likelihood of success on the merits, (2) irreparable harm in the

   absence of relief, (3) the balance of equities, and (4) the public interest. Winter v.

   Nat’l Res. Def. Council, 555 U.S. 7, 20 (2008). These are “factors to be balanced,

   not prerequisites that must be met. Accordingly, the degree of likelihood of success

   required may depend on the strength of the other factors.” In re DeLorean Motor

   Co., 755 F.2d 1223, 1229 (6th Cir. 1985). A court may, for example, grant a pre-

   liminary injunction “where the plaintiff fails to show a strong or substantial prob-

   ability of ultimate success on the merits of his claim, but where he at least shows

   serious questions going to the merits and irreparable harm which decidedly out-

   weighs any potential harm to the defendant if an injunction is issued.” Id. at 1229.

   IV.    LAW AND ARGUMENT
          A.    Petitioners Have a High Likelihood of Success
          The issue before the Court is whether class members who remain in deten-

   tion are significantly likely to be removed in the reasonably foreseeable future. For

   those detained pursuant to 8 U.S.C. §1231 or §1226(a), this standard arises from

   construing those statutes to avoid constitutional doubt. For those detained pursuant

   to 8 U.S.C §1225 (or §1226(c), if the Court of Appeals reverses this Court’s decis-

   ion that §1226(a) is the applicable detention authority), it is simply constitutionally

                                             13
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18           PageID.11468     Page 26 of 60



   required. Whichever source applies, the evidence on this common question is clear:

   the government hopes to deport class members, and would prefer deportation

   sooner rather than later—but those hopes and preferences are running into the real-

   ity that Petitioners’ cases are stretching on, and that Iraq is unwilling to accept their

   return because of its longstanding policy against involuntary repatriation. Given

   the many months of detention already, only a short time horizon is appropriately

   considered the “reasonably foreseeable future.” Because removal during that short

   time is not “significantly likely,” Petitioners are likely to succeed on the merits.

                1.     The Constitutional Framework for Petitioners’ Zadvydas
                       Claim
          “In our society, liberty is the norm,” and detention is the “carefully limited

   exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). “Freedom from

   imprisonment—from government custody, detention, or other forms of physical

   restraint—lies at the heart of the liberty that [the Due Process] Clause protects.”

   Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Incarceration can be used to punish

   criminal acts, but may be imposed only after extensive procedural protections

   designed to ensure a person is not unjustly deprived of her liberty. See Santobello

   v. New York, 404 U.S. 257, 264 (1971) (Douglas, J., concurring) (describing funda-

   mental right to jury trial, confront one’s accusers, present witnesses in one’s

   defense, remain silent, and be convicted by proof beyond all reasonable doubt).

         Civil detainees, by contrast, “may not be punished.” Foucha v. Louisiana,

                                              14
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11469     Page 27 of 60



   504 U.S. 71, 80 (1992); see also Kingsley v. Hendrickson, 135 S.Ct. 2466, 2475

   (2015). Accordingly, the constitutional constraints on civil detention are even

   higher than in the criminal context: “detention violates that [Due Process] Clause

   unless the detention is ordered in a criminal proceeding with adequate procedural

   protections, or, in certain special and narrow nonpunitive circumstances, where a

   special justification ... outweighs the individual’s constitutionally protected interest

   in avoiding physical restraint.” Zadvydas, 533 U.S. at 690. See also Addington v.

   Texas, 441 U.S. 418, 425 (1979) (“civil commitment for any purpose constitutes a

   significant deprivation of liberty”); Rosales-Garcia v. Holland, 322 F.3d 386, 414

   (6th Cir. 2003). The Supreme Court has “always been careful not to ‘minimize the

   importance and fundamental nature’ of the individual’s right to liberty,” and has

   therefore insisted that civil detention be “narrowly focused on a particularly acute

   problem in which the government interests are overwhelming.” Foucha, 504 U.S.

   at 80-81 (quoting Salerno, 481 U.S. at 749–50). “The bar for involuntarily remov-

   ing someone from society against her will is high—quite understandably and quite

   legitimately so,” and thus there is a “heavy presumption” against such “a massive

   curtailment of liberty.” Howell v. Hodge, 710 F.3d 381, 385, 387 (6th Cir. 2013).

         To ensure that civil detention does not become impermissible punishment,

   the Supreme Court has carefully limited its use, insisting on two core restrictions.

   First, not only must there be “special and narrow nonpunitive circumstances,” Zad-

                                             15
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11470     Page 28 of 60



   vydas, 533 U.S. at 690, but detention must “bear[] [a] reasonable relation to the

   purpose for which the individual [was] committed.” Id. at 690 (quoting Jackson v.

   Indiana, 406 U.S. 715, 738 (1972)). See also Foucha, 504 U.S. at 79 (“[d]ue

   process requires that the nature of commitment bear some reasonable relation to

   the purpose for which the individual is committed”); id. at 88 (opinion of

   O’Connor, J.) (requiring a “necessary connection between the nature and purposes

   of confinement”); Seling v. Young, 531 U.S. 250, 265 (2001). Unless civil

   detention is closely linked to its purpose, the state’s interests cannot “outweigh[]

   the individual’s constitutionally protected interest in avoiding physical restraint.”

   Zadvydas, 533 U.S. at 690.

         Second, the “duration of confinement” must be both “strictly limited,”

   Foucha, 504 U.S. at 82, and “linked to the stated purposes of the commitment.”

   Hendricks, 521 U.S. at 363. Because the use and duration of detention may not be

   excessive in relation to the special, non-punitive reason that justifies civil deten-

   tion, Salerno, 481 U.S. at 747, the longer confinement becomes, the more it tilts

   toward impermissible punishment rather than permissible civil detention. See

   Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963) (ostensibly civil

   restrictions constitute punishment if they are “excessive in relation to the

   alternative [non-punitive] purpose” used to justify them); Schall v. Martin, 467

   U.S. 253, 269 (1984) (same); Kingsley, 135 S.Ct. at 2469 (same); Zadvydas, 533

                                            16
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11471    Page 29 of 60



   U.S. at 701 (as detention increases in length, time until removal must shrink).

         Accordingly, in evaluating the constitutionality of civil detention, the Su-

   preme Court has regularly focused on detention length, exemplifying the common-

   sense notion that the longer a person remains behind bars, the more compelling the

   “civil” justification for such detention must be. Salerno upheld pretrial detention

   because its duration was restricted “by the stringent time limitations of the Speedy

   Trial Act,” 481 U.S. at 747 (maximum of 70 days), whereas Foucha faulted the

   statute there for not imposing a comparable limitation. Foucha, 504 U.S. at 82. See

   also Jackson, 406 U.S. at 738 (“the nature and duration of commitment [must]

   bear some reasonable relation to the purpose for which the individual is comm-

   itted”) (emphasis added); Schall, 467 U.S. at 270 (“detention is strictly limited in

   time,” to a maximum of 17 days); Hendricks, 521 U.S. at 364 (sex offender

   entitled to immediate release if adjudged safe; if confinement exceeds one year, “a

   court must once again determine beyond a reasonable doubt that the detainee

   satisfies the same standards as required for the initial confinement”).

                2.    The Constitutional Standard: Immigration Detention Is
                      Punitive, and Hence Unlawful, if Removal Is Not
                      Significantly Likely in the Reasonably Foreseeable Future.
         Immigration detention—like all civil detention—must be supported by a

   “sufficiently strong special justification.” Zadvydas, 533 U.S. at 690. The justifi-

   cation is “effectuating an alien’s removal.” Id. at 697. To satisfy due process, de-


                                            17
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11472    Page 30 of 60



   tention must “bear a reasonable relation” to that purpose, id. at 690, meaning that

         the habeas court must ask whether the detention in question exceeds a
         period reasonably necessary to secure removal. It should measure
         reasonableness primarily in terms of the statute’s basic purpose,
         namely, assuring the alien’s presence at the moment of removal.

   Id. at 699.

         Congress contemplated that removals will be completed within 90 days, and

   provided for detention during that period, 8 U.S.C. §§1231(a)(1)(A), 1231(a)(2).

   The Supreme Court gave immigration authorities additional leeway, setting six

   months as the presumptively reasonable detention period. Zadvydas, 533 U.S. at

   701. In other words, for the first six months of detention, the government’s interest

   in ensuring the non-citizen’s presence for removal presumptively outweighs the

   individual’s liberty interest. But thereafter, the balance shifts, with the

   government’s burden ever increasing the longer that removal is delayed:

         After this 6-month period, once the alien provides good reason to
         believe that there is no significant likelihood of removal in the
         reasonably foreseeable future, the Government must respond with
         evidence sufficient to rebut that showing. And for detention to remain
         reasonable, as the period of prior postremoval confinement grows,
         what counts as the “reasonably foreseeable future” conversely would
         have to shrink.

   Id. at 701. See also Clark v. Martinez, 543 U.S. 371, 377 (2005) (applying same 6-

   month presumption to “inadmissible aliens” and explaining that the government

   may “detain aliens ... only as long as ‘reasonably necessary’ to remove them”).

         The Zadvydas test thus incorporates the two core constitutional restrictions

                                            18
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11473    Page 31 of 60



   on civil detention. First, removal must be “significantly likely,” because otherwise

   detention becomes divorced from its purpose of ensuring the non-citizen’s pres-

   ence for removal. Second, to ensure that detention is not excessive in relation to

   that purpose, removal must occur “in the reasonably foreseeable future,” a time

   period that shrinks the longer detention goes on.

         As the Sixth Circuit explained in Ly v. Hansen, 351 F.3d 263 (6th Cir.

   2003), the touchstone of immigration detention jurisprudence is reasonableness.5

   Ly held that noncitizens in pre-order detention may be detained only

         for a time reasonably required to complete removal proceedings in a
         timely manner. If the process takes an unreasonably long time, the
         detainee may seek relief in habeas proceedings.

   Id. at 268. The Court saw the “reasonableness limitation on the period of incarcer-

   ation” as critical, explaining that this limitation serves to balance the individual’s

   liberty interest in freedom from detention against the state’s interest in ensuring the

   non-citizen’s availability for removal. Id. at 270.

         Turning to what constitutes a reasonable time limit, the Sixth Circuit found

   “Ly had been imprisoned for a year and a half with no final decision as to remov-

   ability,” and that even if he were ultimately ordered removed, his removal to Viet-

   nam was not “reasonably foreseeable.” Id. at 271. Unless actual removal is reason-


         5
             See also Diop v. ICE/Homeland Sec., 656 F.3d 221, 234 (3d Cir. 2011)
   (reasonableness of immigration detention “is a function of whether it is necessary
   to fulfill the purpose of the statute”).
                                             19
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11474     Page 32 of 60



   ably foreseeable, noncitizens “may not be detained beyond a reasonable period

   required to conclude removability proceedings without a government showing of a

   ‘strong special justification,’ constituting more than a threat to the community, that

   overbalances the alien’s liberty interest.” Id. at 273. In Ly’s case, the “period of

   time required to conclude the proceedings was unreasonable.” Id. at 273.

         Although Zadvydas concerned post-order detention, and Ly concerned pre-

   order detention, the same constitutional principles apply to both, since both have

   the same basic purpose: assuring that removable noncitizens are available for re-

   moval. See Zadvydas, 533 U.S. at 690 (purpose of post-order detention is “assuring

   the alien’s presence at the moment of removal”); Demore v. Kim, 538 U.S. 510,

   528 (2003) (purpose of pre-order detention is “preventing deportable criminal

   aliens from fleeing prior to or during their removal proceedings, thus increasing the

   chance that, if ordered removed, the aliens will be successfully removed”); Ly, 351

   F.3d at 271 (“The goal of pre-removal incarceration must be to ensure the ability of

   the government to make a final deportation.”). While public safety is also “a factor

   potentially justifying confinement,” it is relevant only “within that reasonable

   removal period.” Zadvydas, 533 U.S. at 700. Where removal is neither

   significantly likely nor reasonably foreseeable, concerns about possible

   dangerousness do not constitute “special and narrow nonpunitive circumstances

   where a special justification ... outweighs the individual’s constitutionally

                                            20
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11475     Page 33 of 60



   protected interest in avoiding physical restraint.” Id. at 690. (Indeed, the Zadvydas

   petitioners themselves were “proven [] dangers to society.” Demore, 538 U.S. at

   562 (Souter, J., dissenting).)

         In sum, if removal is not significantly likely to occur in the reasonably fore-

   seeable future, then detention is both divorced from and excessive in relation to the

   “strong special justification” of ensuring availability at the time of removal.

                3.     The Statutory Standard: §1231 and §1226(a) Detainees
                       Must Be Released Unless Removal Is Significantly Likely in
                       the Reasonably Foreseeable Future.

         The vast majority of subclass members are held under either 8 U.S.C. §1231

   or §1226(a). Under Supreme Court precedent, both must be interpreted to require

   release if removal is not significantly likely in the reasonably foreseeable future.6

         Post-order detainees (e.g., those who have not yet filed motions to reopen, or

   whose motions are pending), are held under §1231. In Zadvydas, the Supreme

   Court provided an authoritative interpretation of that statute, construing it to avoid

   indefinite detention, which—for the reasons addressed above—would be uncon-

   stitutional. The Court reaffirmed that holding earlier this year in Jennings v.

   Rodriguez, 138 S.Ct. 830 (2018), which ratified Zadvydas’s interpretation of the
         6
            While the statistics fluctuate, as of August 22, 2018, 55 detainees were
   held post-order and 55 were held pre-order. Ex. 2, Schlanger Decl. ¶11. Class
   members move back and forth between pre- and post-order detention based on
   adjudication of their motions to reopen and merits cases. See id., ¶12; Casas-
   Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942, 945-46 (9th Cir. 2008) (des-
   cribing shifting statutory detention authority as noncitizen goes through different
   phases of administrative and judicial review as a “moving target”).
                                             21
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11476    Page 34 of 60



   permissive language of §1231(a)(6). The Court explained that in Zadvydas, it had

         detected ambiguity in the statutory phrase “may be detained.”
         “‘[M]ay,’” the Court said, “suggests discretion” but not necessarily
         “unlimited discretion. In that respect the word ‘may’ is ambiguous.”

   Jennings, 138 S.Ct. at 843 (quoting Zadvydas). In light of this ambiguity, Zadvydas

         construed §1231(a)(6) to mean that an alien who has been ordered
         removed may not be detained beyond “a period reasonably necessary
         to secure removal,” 533 U.S., at 699, and it further held that six
         months is a presumptively reasonable period, id., at 701. After that,
         the Court concluded, if the alien “provides good reason to believe that
         there is no significant likelihood of removal in the reasonably
         foreseeable future,” the Government must either rebut that showing or
         release the alien. Ibid.

   Jennings, 138 S.Ct. at 843. Regulations implementing Zadvydas provide for

   release of post-order detainees after six months of detention where there is “no

   significant likelihood of removal in the reasonably foreseeable future.” 8 C.F.R.

   §§241.13(a), (c), (h)(1). Thus for all detainees held pursuant to §1231, what is

   before this Court is a straightforward application of Zadvydas.

         Pre-order detention, i.e., detention during removal proceedings, is governed

   by §1225 and §1226. Only a handful of class members, who for various reasons

   are deemed “applicants for admission,” are held under §1225.7 Nearly all class

   members who have succeeded in reopening their immigration cases are held under

         7
           8 U.S.C. §1225(b)(2) provides: “Subject to subparagraphs (B) and (C), in
   the case of an alien who is an applicant for admission, if the examining
   immigration officer determines that an alien seeking admission is not clearly and
   beyond a doubt entitled to be admitted, the alien shall be detained for a proceeding
   under section 1229a of this title.”
                                           22
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18       PageID.11477    Page 35 of 60



   §1226, which provides generally for discretionary detention, see §1226(a), though

   detention of certain persons with criminal convictions is mandatory, see §1226(c).

   Respondents deemed some class members to be subject to §1226(a) and others to

   §1226(c) upon reopening. However, this Court held that “[b]ecause §1226(c) does

   not apply to those who have had their motions to reopen granted, or who were

   living in the community for years prior to their immigration detention, those

   purportedly being held under §1226(c) are deemed held pursuant to §1226(a).”8

   ECF 191, PgID5341. Therefore, the relevant detention authority for almost all

   detainees with reopened cases is §1226(a), which provides (emphasis added):

          (a) Arrest, detention, and release. On a warrant issued by the
         Attorney General, an alien may be arrested and detained pending a
         decision on whether the alien is to be removed from the United States.
         Except as provided in subsection (c) and pending such decision, the
         Attorney General—
         (1) may continue to detain the arrested alien; and
         (2) may release the alien on—
         (A) bond of at least $1,500 with security approved by, and containing
         conditions prescribed by, the Attorney General; or
         (B) conditional parole . . .

         For §1226(a) detainees, Zadvydas’s reasoning dictates an interpretation ana-

   logous to that of §1231. Both use permissive language: §1231(a)(6) (“An alien ord-

   ered removed … may be detained beyond the removal period”); §1226(a): “an
         8
           With some exceptions, an individual detained under §1226(a) is entitled to
   an immigration judge bond hearing; an individual detained under §1226(c) is not.
   This Court previously held that prolonged pre-order detention under these statutes,
   like prolonged post-order detention under §1231, is unlawful absent an individ-
   ualized finding of danger or flight risk. ECF 191, PgID5335-46.
                                           23
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11478    Page 36 of 60



   alien may be arrested and detained” and the government “may continue to detain

   the arrested alien” or “may release the alien”) (emphases added). Therefore, both

   can and must be interpreted to avoid the same constitutional problem. As Zadvydas

   dictates, absent a clear “congressional intent to authorize indefinite, perhaps perm-

   anent, detention,” 533 U.S. at 680, detention statutes must be construed “to avoid a

   serious constitutional threat,” meaning that “once removal is no longer reasonably

   foreseeable, continued detention is no longer authorized by statute.” Id. at 699.

         Jennings reinforces this analysis because its outcome turned on the differ-

   ence between the permissive statutory text analyzed in Zadvydas, and the manda-

   tory language in the other statutory provisions at issue in Jennings. The Jennings

   Court held that because §1226(c) and §1225(b) contain language mandating deten-

   tion, neither provision can plausibly be read to require bond hearings, even to

   avoid constitutional difficulty.9 138 S.Ct. at 844, 846 (focusing on the fact that

         9
           In Ly v. Hansen, the Sixth Circuit held Zadvydas’s constitutional avoidance
   reading applied to §1226(c). That interpretation is now foreclosed by Jennings, but
   Jennings left untouched the Court of Appeals’ discussion both on the constitutional
   issues at stake and on the need to interpret immigration detention statutes, where
   possible, to avoid constitutional concerns. See Ly, 351 F.3d at 270 (because the
   Supreme Court in Zadvydas “construed the post-removal detention statute to avoid
   the specter of permanent detention,” it should “do the same[] by construing the
   pre-removal detention statute to include an implicit requirement that removal
   proceeding be concluded within a reasonable time”). Ly dealt with detention under
   §1226(c) but framed its holding generally. See, e.g., Yang v. Chertoff, 2005 WL
   2177097 (E.D. Mich. Sept. 8, 2005) (applying Ly to §1226(a)); Parlak v. Baker,
   374 F.Supp.2d 551, 560 (E.D. Mich. 2005) (same), vacated as moot, appeal
   dismissed sub nom., Parlak v. U.S. Immigration & Customs Enf’t, 2006 WL
                                            24
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11479    Page 37 of 60



   §1225(b) requires that noncitizens “shall” be detained, a word that “[u]nlike the

   word ‘may,’ which implies discretion … usually connotes a requirement,” and on

   the fact that §1226(c) allows release “only if” the Attorney General decides certain

   conditions are met). Unlike §1226(c), and like §1231(a)(6), §1226(a)’s language is

   permissive, not mandatory.10 Zadvydas thus mandates a statutory interpretation of

   §1231 and §1226(a) that requires those detainees be released absent a significant

   likelihood of removal in the reasonably foreseeable future.

         To be clear, the Court will still need to undertake the constitutional analysis,

   because a handful of class members are detained under §1225, and Jennings does

   instruct that that provision cannot be interpreted in a way that resolves the const-


   3634385 (6th Cir. Apr. 27, 2006). Ly’s statutory holding as to §1226(c) has been
   overruled by Jennings, but it remains the law for §1226(a). As Judge Roberts
   explained in Hall v. Eichenlaub, 559 F.Supp.2d 777, 781–82 (E.D. Mich. 2008):
         Absent a clear directive from the Supreme Court or a decision of the
         Court of Appeals sitting en banc, a panel of the Court of Appeals, or
         for that matter, a district court, is not at liberty to reverse the circuit’s
         precedent. See Brown v. Cassens Transport Co., 492 F.3d 640, 646
         (6th Cir. 2007). In the absence of Supreme Court precedent directly
         on point, a district court should decline to “underrule” established
         circuit court precedent. See Johnson v. City of Detroit, 319 F.Supp.2d
         756, 771, n. 8 (E.D. Mich. 2004).
   Ly’s holding with respect to §1226(a) remains binding because it has not been
   overruled, including by Jennings.
         10
            The Jennings Court did find that §1226(a)’s language could not support
   the procedural requirements that the Court of Appeals added to the initial bond
   hearing established in existing regulations. 138 S.Ct. at 847. But that finding does
   not bear at all on the issue here: the Zadvydas’s Court’s interpretation of “may be
   detained” in §1231(a)(6) as not authorizing indefinite detention is necessarily
   likewise a “plausible” reading of the same language in §1226(a).
                                            25
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11480     Page 38 of 60



   itutional issues presented by prolonged §1225 detention. Jennings similarly bars a

   constitutional avoidance reading of §1226(c). While there are currently no class

   members held under §1226(c), Respondents have appealed this Court’s ruling that

   §1226(a) is the applicable detention authority,11 ECF 191, PgID5325, and the

   Supreme Court will soon be deciding the import of §1226(c)’s “when released”

   language. Nielsen v. Preap, 138 S.Ct. 1279 (Mar. 19, 2018).

         Here the statutory standard and the constitutional standard merge: both

   require release where removal is not significantly likely in the reasonably

   foreseeable future. The Court should address both.

                4.    Petitioners’    Detention     Has     Become      Unreasonably
                      Prolonged.
         In authorizing immigration detention, Congress anticipated both that

   removal proceedings would be expeditiously resolved, Ly, 351 F.3d at 269 (citing

   8 U.S.C. §1229(d)(1))12, and that non-citizens with final orders would be removed

   within 90 days, 8 U.S.C. §1231(a)(1)(A). The Supreme Court has likewise empha-

   sized that immigration detention must be time-limited. Under Zadvydas, removal

   must not just be significantly likely, it must be significantly likely in the reason-
         11
            If it were not for the Court’s holding that reopened cases are covered by 8
   U.S.C. §1226(a) rather than §1226(c), then most of the detainees with open cases
   would be detained under the latter statute. Ex. 2, Schlanger Decl. ¶9.
         12
            See also Uritsky, 286 F.Supp.2d at 846-47 (granting habeas because 11-12
   month pre-order detention “is well beyond the short period of detention pending a
   determination of removability that the Supreme Court assumed was typical when it
   decided Kim” and “also is far longer than the six month presumptively reasonable
   period of post-removal detention set forth by the Court in Zadvydas”).
                                            26
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11481      Page 39 of 60



   ably foreseeable future. The Court found six months to be a presumptively reas-

   onable removal period. Zadvydas, 533 U.S. at 701. Similarly, Demore held man-

   datory pre-removal detention permissible based on the assumption that it usually

   “lasts for less than the 90 days we considered presumptively valid in Zadvydas.”

   538 U.S. at 529 (2003) (average time for removal proceedings in unappealed cases

   is 47 days; 4 month average in appealed cases). See also Reno v. Flores, 507 U.S.

   292, 314 (1993) (noncitizen youth in custody an average of 30 days).

         Here, the presumptively reasonable period passed long ago.13 By October,

   when this motion is fully briefed, it will be 16 months since the June 2017 raids.

   Accordingly, Petitioners may be detained only if removal is nonetheless

   significantly likely in the reasonably foreseeable future. Zadvydas, 533 U.S. at 701.

          “[T]he reasonably foreseeable future” depends on how long detention has

   already stretched. “[F]or detention to remain reasonable, as the period of prior

   postremoval confinement grows, what counts as the ‘reasonably foreseeable fut-

   ure’ conversely would have to shrink.’” Id.; see also id., on remand, 285 F.3d 398

   (5th Cir. 2002) (given how long Zadvydas had been detained, he had shown re-

   moval was not significantly likely in the reasonably foreseeable future).
         13
            As of October 1, 2018, when this motion will be fully briefed, 96% of the
   Zadvydas subclass will have been in ICE detention for over six months, 81% for
   over a year and 35% for over 15 months. Ex. 2, Schlanger Decl. ¶10. Only 4
   current subclass members will have been detained less than six months; they will
   be excluded from the requested relief until they pass the six month mark held
   presumptively reasonable in Zadvydas.
                                            27
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11482     Page 40 of 60



         Here, given the length of Petitioners’ detention to date, what counts as the

   “reasonably foreseeable future” is very short. See, e.g., Seretse-Khama v. Ashcroft,

   215 F.Supp.2d 37, 48, 50 (D.D.C. 2002) (“Under the sliding scale adopted in

   Zadvydas, the lengthy period of petitioner’s post-removal confinement has cert-

   ainly caused the ‘reasonably foreseeable future’ to shrink to the point that removal

   must be truly imminent . . . [W]hile the history of the Service’s efforts to remove

   aliens to the country in question is one consideration to take into account in

   determining the likelihood of removal in the foreseeable future, this factor be-

   comes increasingly less important the longer a country refused to provide travel

   documents for a particular removable alien.”); Abdulle v. Gonzales, 422 F.Supp.2d

   774, 778–79 (W.D. Tex. 2006) (because detention exceeded one year, “the amount

   of time considered the ‘reasonably foreseeable future’ has shrunk dramatically”);

   Hajbeh v. Loiselle, 490 F.Supp.2d 689, 693 (E.D. Va. 2007) (where petitioner had

   been confined nearly twenty-one months, “what counts as the ‘reasonably fore-

   seeable future’ in this case is now exceedingly short”); Jama v. Immigration &

   Customs Enf’t, 2005 WL 1432280, at *2, *3 (D. Minn. Apr. 7, 2005) (given length

   of detention to date, “the ‘reasonably foreseeable future’ is necessarily very short;”

   ICE has previously been unable to remove the petitioner, and “the government is

   not entitled to an unlimited number of chances to effect [his] deportation”).

         In sum, time matters. Petitioners have been detained far longer than any

                                            28
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18           PageID.11483    Page 41 of 60



   presumptively reasonably period to conclude their removal proceedings and

   effectuate their removal. The “reasonably foreseeable” period by which to measure

   the likelihood of removal is therefore extremely short.

                5.      Petitioners Have Established Good Reason to Believe, and
                        Respondents Cannot Rebut, That Removal Is Not
                        Significantly Likely in the Reasonably Foreseeable Future.

                        a.    Because Iraq Has a Long-Standing Policy of Refusing
                              Involuntary Repatriations, There is Good Reason to
                              Believe Removal is Not Significantly Likely in the
                              Reasonably Foreseeable Future.

         Petitioners have established good reason to believe their removal is not

   significantly likely in the reasonably foreseeable future because:

                     • The United States does not have a repatriation agreement with
                       Iraq. Ex. 1, Chron. ¶¶24, 50-51; Ex. 1-44, No. 1; Ex. 1-54, No.
                       1; Ex. 1-55, No.1; Ex. 1-56, No. 1; ECF 184, PgID5062; ECF
                       184-2, PgID5070-71, Bernacke Decl. ¶4.
                     • Iraq has a long-standing policy against involuntary
                       repatriations. Ex. 1, Chron. ¶¶2, 3, 4-7, 20.h, 30-31, 33, 36, 37,
                       48-51.
                     • Iraq’s official position is that it “refuse[s] the principle of
                       forced return of Iraqis abroad or any other nationals, because it
                       conflicts with humanitarian laws and principles.” Id. ¶¶36-37. It
                       reaffirmed that policy as recently as July 29, 2018. Id. ¶49.
                     • Iraq refused to accept the scheduled June charter flight, and
                       refused to schedule a July 2017 flight. Id. ¶¶20.q-20.v, 22-24.
                     • Iraq has repeatedly denied travel documents to class members
                       on the basis that they do not wish to return. Id. ¶¶2, 3, 6-7, 20.h.
                     • Even for individuals who desire to be repatriated, the process of
                       obtaining travel documents is arduous and time-consuming;
                       some individuals have been waiting as long as eight months
                       since this Court lifted the stay of removal, and have still not
                       been repatriated. Ex. 2, Schlanger Decl. ¶¶45-50; Ex. 9,
                       Gonzalez Decl. ¶¶3-5.
                                              29
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11484    Page 42 of 60




         Petitioners have met their initial burden under Zadvydas.14

                      b.    Respondents Cannot Rebut Petitioners’ Showing By
                            Suggesting Negotiations with Iraq Could Potentially
                            Lead to Repatriation.

         Any presumptively reasonable period of detention to effectuate removal has

   ended. And Petitioners have established good reason to believe their removal is not

   significantly likely in the reasonably foreseeable future. Respondents must rebut

   that showing. Zadvydas, 533 U.S. at 701. They cannot.

         Respondents will likely argue that ongoing negotiations are finally bearing

   fruit, and Iraq will accept back however many Iraqi nationals ICE wants to deport.

   Respondents made that same claim in their earlier Zadvydas briefing in November

   2017. ECF 158, PgID4096-97; ECF 158-2, PgID4130-31, Schultz Decl. ¶¶4, 7-9;


         14
            Although this case is now in its 14th month and discovery began months
   ago, due to Respondents’ stonewalling and delay tactics, discovery is still not com-
   plete. Given that each day the Zadvydas claim remains unresolved is a day that the
   detainees suffer behind bars, and given that the evidence already produced estab-
   lishes the illegality of their detention, counsel can wait no longer to file this
   motion. However, Petitioners expressly reserve the right to supplement the record
   here or to return with a subsequent motion based on yet-to-be-completed discov-
   ery. Moreover, pursuant to this Court’s order, ECF 366, PgID8323, Respondents
   had until August 20, to respond to Petitioners’ second set of discovery requests.
   Instead of doing so, Respondents once again sought to delay discovery by refusing
   to answer all but one interrogatory, producing no documents despite the Court’s
   order to do so, and claiming they will need more than three months to supplement
   their discovery with records dated March 2018 to the present. See Exs. 20-23,
   Respondents’ August 20, 2018 discovery responses. Respondents should be barred
   from responding to this motion with any previously undisclosed evidence; should
   they do so, Petitioners will ask the Court for appropriate relief.
                                           30
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11485    Page 43 of 60



   ECF 184, PgID5063-64; ECF 184-2, PgID5071-73, Bernacke Decl. ¶5, 11-12.15 It

   was untrue then and it is untrue now. ICE has long been aware that a precondition

   for repatriation to Iraq is that the Iraqi national express a desire to return—a

   constraint conspicuously absent from Respondents’ prior filings and interrogatory

   responses. Ex. 1, Chron. ¶¶1-7, 20.h, 30-31, 33-34, 36-42, 48-51. Indeed, precisely

   because ICE knew of this precondition, ICE has gone to extraordinary lengths to

   coerce class members into expressing such a desire to return, including threatening

   detainees who participated in consular interviews with prosecution or years of

   incarceration if they did not sign Iraqi forms. See id. ¶¶38-40. Petitioners’ never-

   ending detention is itself a coercive act seeking to undermine their resolve and

   compel them to “agree” to return to Iraq. After Petitioners sought relief from

   coercion and highlighted that Iraq had not issued travel documents for six

   interviewees who withstood that coercion and refused to sign the forms,

   Respondents placed extraordinary pressure on Iraq to issue documents for those

   individuals. Ex. 1, Chron. ¶¶41-42. As a result of high-level intervention from the

   Ministry of Foreign Affairs, on July 13, 2018, Iraq finally agreed to issue
         15
            ICE has told other federal courts the same thing, even in cases where Iraq
   has specifically refused repatriation. Compare Ex. 17, North Decl. ¶¶53-54 (“ICE
   will remove Petitioner [Hussain Al-Jabari] to Iraq in the reasonably foreseeable
   future once the Stay of Removal for Iraqi nationals is dismissed or the Plaintiff is
   removed from the class” and the “Government of Iraq has already demonstrated its
   willingness to accept back Iraqi nationals with final orders of removal from the
   United States.”) with Ex. 1-18, 6/7/2017 Iraqi Letter Denying Travel Documents
   (listing Mr. Al-Jabari). See also Ex. 18, Pitman Decl. ¶¶31-32.
                                           31
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11486    Page 44 of 60



   documents for those six. Id. ¶43. Critically, however, Iraq has made no

   commitment to issue travel documents for involuntary repatriations in the future.

   Id. ¶¶50-51. To the contrary, the Ministry of Migration and Displacement, on July

   29, 2018 issued a new statement, reiterating that embassy staff should not facilitate

   involuntary repatriations. Id. ¶49.

         Even if one accepts Respondents’ claims about the negotiations as true—and

   the Court should be skeptical given the history here—the most Respondents can

   show is that the U.S. will continue to negotiate, and that Respondents hope that if

   the State Department exerts extraordinary diplomatic pressure, Iraq might at some

   point in the indeterminate future dole out a few more travel documents,

   notwithstanding Iraq’s clear policy against involuntary repatriations. That does not

   constitute a significant likelihood of removal in the reasonably foreseeable future.

         Under Rosales-Garcia, 322 F.3d at 415, a detainee’s removal is neither

   significantly likely, nor reasonably foreseeable, absent a clear assurance that the

   receiving country is willing to accept that individual for repatriation. There the

   Sixth Circuit reversed the denial of habeas petitions for Cuban detainees held

   longer than six months, holding that the government failed to meet its burden

   because once a non-citizen has been incarcerated for the presumptively reasonable

   period, detention cannot be prolonged even further by pointing to ongoing

   diplomatic negotiations. “Although the government presented evidence of our

                                            32
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11487     Page 45 of 60



   continuing negotiations with Cuba over the return of Cuban nationals excluded

   from the United States, neither [of the petitioners] is currently on a list of persons

   to be returned.” Id. at 415. Thus, generalized avowals that the U.S. is negotiating

   with another country about repatriation are insufficient to establish a significant

   likelihood of removal. The receiving country must have indicated a willingness to

   accept the specific detainee. Here, ICE’s promises that Iraq will issue travel docu-

   ments do not meet this standard, particularly in light of Iraq’s repeated refusals to

   provide travel documents even after it allegedly changed its policy in March 2017.

         Rosales-Garcia harkens back to Zadvydas itself, which firmly rejected the

   Fifth Circuit’s approach of allowing detention as long as good faith efforts to

   effectuate detention continue and removal is not impossible. As the Supreme Court

   said, the question is not whether there is “any prospect of removal,” but whether it

   is significantly likely to occur in the relatively near future. Zadvydas, 533 U.S. at

   702 (original emphasis). Indeed, the Ninth Circuit, finding habeas relief

   appropriate for the other Zadvydas petitioner on remand, explained:

         Our conclusion that there was no likelihood of Ma’s removal in the
         reasonably foreseeable future was based, and is based, not only on the
         fact that there was no “extant or pending” repatriation agreement but
         also on the fact that there was an insufficient showing that future
         negotiations were likely to lead to a repatriation agreement within the
         reasonably foreseeable future.

   Ma v. Ashcroft, 257 F.3d 1095, 1099 (9th Cir. 2001). The Court further noted that

   negotiations were in the “embryonic stage,” that relevant discussions had been
                                            33
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18            PageID.11488   Page 46 of 60



   going on for four or five years, and that Cambodia had still not announced a

   willingness to enter into a repatriation agreement. Id. at 1099, 1115. Given that

   “Ma’s detention has already lasted well beyond the six-month ‘presumptively

   reasonable’ period established by the Supreme Court in Zadvydas … the INS may

   not detain Ma any longer.” Id. at 1115. There, as here, the absence of a repatriation

   agreement, particularly where a country has a long history of resisting repatriation,

   weighed heavily towards release after the presumptively reasonable removal period

   elapses. See also Thai v. Ashcroft, 366 F.3d 790, 792 (9th Cir. 2004) (highlighting

   lack of repatriation agreement in foreseeability analysis).

         This case is also very similar to Younes v. Lynch, 2016 WL 6679830 (E.D.

   Mich. Nov. 14, 2016), where this Court granted release to an immigrant detained

   for eight months because “no travel documents have yet been produced, and the

   Lebanese consulate has not suggested any date by which they will be produced,”

   perhaps because of “the need for multiple domestic government agencies in

   Lebanon to sign off on her authorization to return.” Id. at *2.

         [The government of Lebanon has not said “no,” but likewise it has not
         said “yes,” and no one can say when an answer will be forthcoming...
         Despite diligent efforts by the ICE deportation officer, the government
         has not been able to furnish any evidence that the government of
         Lebanon will issue travel documents in the discernable future. And
         although there is no hard evidence either way in the question when or
         if travel documents will issue, there is a suggestion in the record that
         bureaucratic complications in Lebanon will delay (or possibly pre-
         vent) issuance of the documents “in the reasonably foreseeable
         future”.
                                            34
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11489     Page 47 of 60



   Id. at *2, *3. Exactly the same thing is true here.

         Other courts agree. In Abdel-Muhti v. Ashcroft, 314 F.Supp.2d 418, 426

   (M.D. Pa. 2004), where the petitioner had been detained long past the presumpt-

   ively reasonable period, the court held that ICE’s evidence about diplomatic prog-

   ress toward repatriation did not rebut petitioner’s showing, particularly where the

   government did not know “whether removal will be available under the agreement

   in one month or in one year.” Similarly, in Elashi v. Sabol, 714 F.Supp.2d 502, 506

   (M.D. Penn. 2010), for five months, the Department of State had been pressuring

   the Palestinian Authority to accept the petitioner. The court granted habeas, reject-

   ing the government’s claim that “removal remains reasonably foreseeable because

   attempts to effect [] removal remain ongoing.” Id. “[T]he Government is required

   to demonstrate the likelihood of not only the existence of untapped possibilities,

   but also a probability of success in such possibilities.” Id. See also Hajbeh, 490

   F.Supp.2d at 693 (“the government cannot continue to rely on claims of ‘best

   efforts’ and promises that removal is just around the corner”); Seretse-Khama, 215

   F.Supp.2d at 49 (rejecting argument that detention should continue because Liberia

   had repatriated a few citizens in recent years and might repatriate the petitioner:

   “this Court must determine whether there is evidence of a significant likelihood of

   removal in the reasonably foreseeable future, not whether the INS efforts will be

   futile”); Jama, 2005 WL 1432280, at *2, *3 (ordering release of a Somali national

                                             35
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11490     Page 48 of 60



   where ICE has previously “proposed elaborate, but ultimately unsuccessful, plans”

   for repatriation, and now had new plans for accomplishing repatriation).

         The Supreme Court recognized that habeas courts may face “difficult judg-

   ments” in considering how long it is reasonable “to grant the Government approp-

   riate leeway” to pursue repatriation. Zadvydas, 533 U.S. at 700. That is precisely

   why the Court established a presumptively reasonable six-month period where the

   government’s interest in continued diplomatic negotiations outweighs the individ-

   ual’s liberty interest. Id. at 701. See also Uritsky v. Ridge, 286 F.Supp.2d 842, 845

   (E.D. Mich. 2003) (Zadvydas established presumptive 6-month period as guide for

   determining when removal is no longer reasonably foreseeable). Since here that

   period has long since passed, since what counts as “reasonably foreseeable” is now

   exceedingly short, and since it is unlikely that—or at best highly uncertain whether

   or when—Iraq will accept Petitioners, they must be released absent individualized

   proof that Iraq has issued travel documents or there is some other special

   justification for their detention.

                       c.     The Length of Removal Proceedings, When Coupled
                              with the Uncertainty of Removal, Requires Release.

         Not only have most Zadvydas subclass members already been incarcerated

   well over a year, but given the posture of their immigration cases, many could face

   years of further detention, even though they may well ultimately prevail on the

   merits. See Ex. 2, Schlanger Decl. ¶13. Indeed, even detainees who have won

                                            36
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11491     Page 49 of 60



   immigration relief or protection are being detained while ICE appeals or seeks to

   deport them to countries other than Iraq. See, e.g., Ex. 10, Bajoka Decl. ¶¶12-16

   (detainee granted asylum in January, but detained until BIA dismissed government

   appeal in July); ECF 312-3, PgID7511-13, Vakili Decl. ¶¶6-10 (immigrant, who

   was found likely to be tortured but was detained for over a year after winning that

   relief, agreed to removal because he despaired of ever being released).

         In January this Court decided (based on necessarily cursory briefing, given

   the number of issues before the Court) that the length of time it will take for immi-

   gration cases to conclude could not by itself form the basis of a Zadvydas claim

   “where the only barrier to removal is ongoing immigration proceedings.” ECF 191,

   PgID5334 (emphasis added). Here, the length of those proceedings is coupled with

   great uncertainty about whether removal will ever be possible, implicating the core

   constitutional principles that the length of civil detention must be carefully limited

   to serve the purposes of that detention and the duration of detention must be

   reasonable. See Section IV.A.1. The Supreme Court noted in Flores, 507 U.S. at

   314–15, that detention’s duration for noncitizen youth “is inherently limited by the

   pending deportation hearing,” but emphasized that these proceedings “must be

   concluded with ‘reasonable dispatch’ to avoid habeas corpus,” which is the

   appropriate remedy where “alien juveniles are being held for undue periods” due to

   the length of immigration proceedings. See also Jennings, 138 S.Ct. at 868

                                            37
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11492    Page 50 of 60



   (Breyer, J., dissenting) (“It is immaterial that the detention here is not literally

   indefinite, because while the [] removal proceedings must end eventually, they last

   an indeterminate period of at least six months and a year on average, thereby

   implicating the same constitutional right against prolonged arbitrary detention that

   we recognized in Zadvydas.”).

         The Sixth Circuit in Ly stressed that the “entire process . . . is subject to the

   constitutional requirement of reasonability.” 351 F.3d at 272. It found that the

   length of proceedings was unreasonable where Ly “had been imprisoned for a year

   and a half with no final decision as to removability.” Id. at 271. In Ly the question

   was not whether there is a definite end point to immigration proceedings—Ly’s

   proceedings like all such proceedings had an endpoint (a month after the grant of

   habeas)—but whether the amount of time spent in detention until that end point

   was reached was reasonable, particularly given questions about whether Ly could

   be repatriated. The Court recognized that under Demore, brief detention during

   removal proceedings is permissible, but explained that Demore “is undergirded by

   reasoning relying on the fact that [§1226(c) detainees] normally have their

   proceedings completed within a short period of time and will actually be deported

   or will be released. That is not the case here.” Id. at 271. The Court thus found

   habeas relief proper for Ly “[b]ecause there is no strong special justification in this

   case, because the period of time required to conclude the proceedings was

                                             38
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11493      Page 51 of 60



   unreasonable, and because actual removal was not foreseeable.” Id. at 273. The

   fact that Ly was not removable made “a year-and-a-half imprisonment awaiting

   removal proceedings [] especially unreasonable.” Id. at 271-72 (emphasis added).

         Exactly the same is true here. It is unreasonable to subject Petitioners—who

   will soon hit Ly’s 18-month mark—to years of further detention while their cases

   wend their way through the immigration courts, particularly given the utter uncert-

   ainty about whether Iraq will accept them for repatriation if they lose. Because

   their removal litigation has become prolonged, Petitioners’ liberty interest in free-

   dom from detention outweighs the government’s interest in detaining them so that

   they will be available at some future date if they are found to be removable and if

   Iraq then agrees to repatriation. Given that Petitioners have been detained so long

   already that the “reasonably foreseeable future” is now very short, “the period of

   time required to conclude the proceedings [is] unreasonable.” Id. at 273.

         The present case is like Abdulle v. Gonzales, where a nationwide injunction

   prevented removal of Somalis, a fact the district court considered in finding that

   the petitioner was not likely to be removed in the reasonably foreseeable future.

   422 F.Supp.2d at 779. The court rejected the government’s argument that detention

   was lawful because it was attributable to the injunction: “Respondents’ instant

   argument is remarkably similar to the contention that continued detention be lawful

   so long as good faith efforts to effectuate [removal] continue, a rationale the

                                            39
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11494     Page 52 of 60



   Zadvydas Court expressly rejected.” Id. Similarly, in Koussan v. Department of

   Homeland Security, 2015 WL 6108303 (E.D. Mich. Oct. 16, 2015), this Court

   found the indeterminate length of ongoing legal proceedings dispositive, regardless

   of the availability of travel documents. Noting that the detainee had a Sixth Circuit

   appeal pending, that “it is not known when it will be resolved” and that the case

   could be sent back to the BIA for further proceedings, the court rejected ICE’s

   argument that removal was reasonably foreseeable because the government

   would—if the detainee lost—be able to remove him when proceedings concluded:

         Even though ICE has a travel document to remove Koussan, ICE
         cannot act on that document due to the stay of removal by the Sixth
         Circuit and Koussan’s pending appeal. . . Under these circumstances,
         he faces detention for an unknown period of time. Zadvydas prohibits
         such continued detention.

   Id. at *3. See also Oyedeji v. Ashcroft, 332 F.Supp.2d 747, 752–54 (M.D. Pa.

   2004) (granting habeas relief because “[t]he price for securing a stay of removal

   should not be continuing incarceration”). Petitioners here should not be punished

   with years of detention simply because they are exercising their legal right to

   oppose removal to a nation where torture and death awaits.

                6.    Respondents’ Past Misrepresentations to the Court Further
                      Undermine the Reasonableness of Detention.
         Respondents have, throughout this litigation, repeatedly represented that Iraq

   is willing to accept repatriation of Iraqi nationals without limit, that it was this

   Court’s injunction (rather than Iraq’s refusal) that prevented the June 2017 flight,

                                            40
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11495        Page 53 of 60



   and that large-scale removals can be accomplished through charter flights without

   the need for travel documents. Discovery has now revealed what the government

   sought to hide: clear evidence that, absent an Iraqi national’s expressed desire to

   return to Iraq, it is extremely difficult, and perhaps impossible, for him to be

   repatriated. Discovery has also revealed that Respondents knew this all along, and

   misled the Court. Petitioners will shortly be filing a motion for sanctions.

         As a result of the government’s falsehoods, over 100 people have been

   incarcerated unlawfully since January, when this Court, relying on Respondents’

   declarations, concluded that it could not “make a determination regarding whether

   Iraq will accept repatriation of the class” without discovery. ECF 191, PgID5331-

   32. Even more appalling, virtually every week additional detainees give up their

   rights because of the toll of detention. The reasonableness of Petitioners’ ongoing

   detention must be evaluated in light of the reasonableness of their past detention—

   detention that was based on Respondents’ misrepresentations to the Court.

   Petitioners have languished in detention as winter became spring, then summer,

   and now soon fall, separated from their families and communities, increasingly

   desperate. That their past suffering has been predicated on falsehoods weighs heav-

   ily against the reasonableness of allowing their suffering to continue.

         B.     The Irreparable Harm, Balance of the Equities, and Public
                Interest Factors Favor Petitioners.
         This Court has already decided that the final three injunctive factors—

                                             41
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11496    Page 54 of 60



   irreparable harm, balance of equities and public interest—overwhelmingly support

   Petitioners, who seek nothing more than a return to a pre-detention status quo. ECF

   191, PgID5346-47. “Detention has inflicted grave harm … for which there is no

   remedy at law.” Id. at PgID5346. “The balance of equities tips decidedly in favor

   of preliminary relief”: absent relief, the detainees will continue to suffer that grave

   harm, while “the Government does not substantiate any claim that it will suffer any

   harm if enjoined.” Id. at PgID5346-47. “Finally, the public interest requires prelim-

   inary relief” because “[o]ur Nation has a long history of resisting unreasonable

   governmental restraints.” Id. at PgID5347.

         In balancing the four injunction factors, it is critical to remember that civil

   detainees “are entitled to more considerate treatment and conditions of confine-

   ment than criminals whose conditions of confinement are designed to punish.”

   Youngberg v. Romeo, 457 U.S. 307, 322 (1982). See also Flores, 507 U.S. at 319

   (O’Connor, J., concurring) (focusing on confinement conditions in assessing const-

   itutionality of detaining noncitizen youth). Judicial acceptance of civil detention is

   premised on the notion that civil confinement conditions are less severe than crim-

   inal imprisonment. See, e.g., Salerno, 481 U.S. at 747–48; Hendricks, 521 U.S. at

   363; Schall, 467 U.S. at 271. In practice, however, Petitioners are being held in

   penal conditions; over half are held in jails, alongside pretrial and sentenced

   prisoners. Ex. 2, Schlanger Decl. ¶¶14-15; Chavez-Alvarez v. Warden York Cty.

                                             42
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18          PageID.11497    Page 55 of 60



   Prison, 783 F.3d 469, 478 (3d Cir. 2015) (“[W]e cannot ignore the conditions of

   confinement. Chavez-Alvarez is being held in detention at the York County Prison

   with those serving terms of imprisonment as a penalty for their crimes. Among our

   concerns about deprivations to liberties brought about by [immigration detention]

   is the reality that merely calling a confinement ‘civil detention’ does not, of itself,

   meaningfully differentiate it from penal measures.”).

         Petitioners’ detention has ceased to be reasonable; their powerful liberty int-

   erest in freedom from incarceration easily outweighs the government’s interest in

   ongoing detention for an indeterminate time to procure travel documents that may

   never even issue. There is no reason Petitioners cannot resume their lives under

   orders of supervision (which many of them were on for decades), subject to any

   appropriate restrictions. ECF 138-19, Brané Decl. ¶¶10-11, 13-25. “The choice …

   is not between imprisonment and the alien living at large. It is between imprison-

   ment and supervision under release conditions that may not be violated.” Zadvy-

   das, 533 U.S. at 696 (citation and quotation marks omitted). Monitored freedom is

   reasonable here, and that is all Petitioners seek. If and when Respondents succeed

   in obtaining travel documents, along with final orders, the government can take

   Petitioners back into custody.

         C.     The Relief Requested
         As this Court found in its January 2nd certification order, there are “multiple


                                             43
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18        PageID.11498     Page 56 of 60



   common questions of law and fact” related to Petitioners’ Zadvydas claim, ECF

   191, PgID5351, questions which they now ask this Court to answer. Specifically,

   Petitioners ask the Court to find that for members of the Zadvydas subclass who

   have been detained longer than six months (a) the duration of their detention is no

   longer presumptively reasonable for the purpose of effectuating their removal; (b)

   what counts as the “reasonably foreseeable future” under Zadvydas and Ly is now

   very short, given the length of Petitioners’ detention to date; (c) Petitioners have

   provided good reason to believe that removal is not significantly likely in the

   reasonably foreseeable future, and therefore Petitioners must be released unless the

   government “responds with evidence sufficient to rebut that showing;” Zadvydas,

   533 U.S. at 701; (d) under Rosales-Garcia, 322 F.3d at 415, Respondents cannot

   rebut Petitioners’ showing by pointing to ongoing diplomatic negotiations, particu-

   larly given how short the “reasonably foreseeable future” now is, but must present

   actual evidence that Iraq has agreed to repatriation of a specific class member if

   that class member’s detention is to be further prolonged; and (e) Respondents

   cannot continue to detain Petitioners unless Respondents establish that either the

   class member’s removal is significantly likely because Iraq has issued travel

   documents, or there is another “sufficiently strong special justification” other than

   effectuating removal that justifies continued detention. Zadvydas, 533 U.S. at 690.

         To operationalize this relief, the Court should order that members of the

                                            44
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11499     Page 57 of 60



   Zadvydas subclass who have been detained longer than six months be released

   under orders of supervision within 14 days unless Respondents by that date pro-

   vide individualized evidence that (i) ICE has valid travel documents for the

   detainee,16 or (ii) there is another strong special justification for the individual’s

   detention other than effectuating removal. The procedure will allow the Court,

   having answered the common legal and factual class-wide questions,17 to address

   any individual facts that might justify continued detention in particular cases.

   V.    CONCLUSION
         Given the length of time Petitioners have already spent behind bars and the

   great uncertainty whether Iraq will ever accept them, their ongoing detention is not

   reasonable in relation to the government’s goal of effectuating removal. Their

   detention is unlawful, and they must be released absent individualized evidence

   that Iraq is willing to accept their repatriation.




         16
             The one-way laissez passer travel documents Iraq issues are valid for six
   months. Ex. 1-58. If ICE obtains a travel document, but is unable to accomplish
   removal before the document expires, the class member would then be released.
          17
             Should the Court believe that any of the common questions cannot be
   answered class-wide, the Court should allow for individualized decisions on those
   questions, either through the process proposed above or through individual habeas
   petitions—in which case the Court should make clear that its decision does not
   preclude class members from seeking relief in individual habeas petitions.
                                               45
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18       PageID.11500   Page 58 of 60



   Respectfully submitted,

   Michael J. Steinberg (P43085)            Judy Rabinovitz (NY Bar JR-1214)
   Bonsitu A. Kitaba (P78822)               Lee Gelernt (NY Bar LG-8511)
   Miriam J. Aukerman (P63165)              ACLU FOUNDATION
   ACLU FUND OF MICHIGAN                     IMMIGRANTS’ RIGHTS PROJECT
   2966 Woodward Avenue                     125 Broad Street, 18th Floor
   Detroit, Michigan 48201                  New York, NY 10004
   (313) 578-6814                           (212) 549-2618
   msteinberg@aclumich.org                  jrabinovitz@aclu.org

   /s/Kimberly L. Scott                     Margo Schlanger (P82345)
   Kimberly L. Scott (P69706)               Cooperating Attorney, ACLU Fund
   Wendolyn W. Richards (P67776)            of Michigan
   Cooperating Attorneys, ACLU Fund         625 South State Street
    of Michigan                             Ann Arbor, Michigan 48109
   MILLER, CANFIELD, PADDOCK                734-615-2618
    & STONE, PLC                            margo.schlanger@gmail.com
   101 N. Main St., 7th Floor
   Ann Arbor, MI 48104                      Susan E. Reed (P66950)
   (734) 668-7696                           MICHIGAN IMMIGRANT RIGHTS
   scott@millercanfield.com                  CENTER
                                            3030 S. 9th St. Suite 1B
   Nora Youkhana (P80067)                   Kalamazoo, MI 49009
   Nadine Yousif (P80421)                   (269) 492-7196, Ext. 535
   Cooperating Attorneys, ACLU Fund         Susanree@michiganimmigrant.org
    of Michigan
   CODE LEGAL AID INC.                      Lara Finkbeiner (NY Bar 5197165)
    27321 Hampden St.                       Mark Doss (NY Bar 5277462)
   Madison Heights, MI 48071                INTERNATIONAL REFUGEE
   (248) 894-6197                            ASSISTANCE PROJECT
   norayoukhana@gmail.com                   Urban Justice Center
   María Martínez Sánchez (NM               40 Rector St., 9th Floor
   Bar126375)                               New York, NY 10006
   ACLU OF NEW MEXICO                       (646) 602-5600
   1410 Coal Ave. SW                        lfinkbeiner@refugeerights.org
   Albuquerque, NM 87102
   msanchez@aclu-nm.org

                        Attorneys for All Petitioners and Plaintiffs
                                          46
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18   PageID.11501   Page 59 of 60




   William W. Swor (P21215)
   WILLIAM W. SWOR
   & ASSOCIATES
   1120 Ford Building
   615 Griswold Street
   Detroit, MI 48226
   wwswor@sworlaw.com

   Attorney for Petitioner/Plaintiff Usama Hamama

   Dated: August 29, 2018




                                        47
Case 2:17-cv-11910-MAG-DRG ECF No. 457 filed 10/23/18         PageID.11502   Page 60 of 60



                             CERTIFICATE OF SERVICE

         I hereby certify that on August 29, 2018, I electronically filed the foregoing

   papers with the Clerk of the Court using the ECF system which will send

   notification of such filing to all ECF filers of record.



                                     By: /s/Kimberly L. Scott
                                     Kimberly L. Scott (P69706)
                                     Cooperating Attorneys, ACLU Fund of Michigan
                                     MILLER, CANFIELD, PADDOCK
                                      & STONE, PLC
                                     101 N. Main St., 7th Floor
                                     Ann Arbor, MI 48104
                                     (734) 668-7696
                                     scott@millercanfield.com
